Case 1:18-cv-24726-RS Document 100 Entered on FLSD Docket 09/17/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-24726-CIV-SMITH
  ALBERTO GUEVARA,

         Plaintiff,

  v.

  FLORIDA EAST COAST RAILWAY LLC,

        Defendant.
  ______________________________________/

                 ORDER AFFIRMING REPORT AND RECOMMENDATION
         This matter is before the Court on Magistrate Judge Lauren Louis’ Report and

  Recommendation [DE 90]. Plaintiff has objected to the Report and Recommendation on grounds

  that he does “not recall agreeing with defendant’s tax cost” and that his attorneys “misrepresented”

  him. (Mot. to Object [DE 95].) However, as Defendant correctly points out in its Response [DE

  97], this is not a proper objection, as it lacks specificity and legal support. See Heath v. Jones, 863

  F.2d 815, 822 (11th Cir. 1989) (“[T]o challenge the findings and recommendations of the

  magistrate, a party must . . . [file] written objections which shall specifically identify the portions

  of the proposed findings and recommendation to which objection is made and the specific basis

  for objection.”); S.D. Fla. Mag. L.R. 4 (objections must state the specific basis for the objection,

  specific portions of the report being objected to, and contain supporting legal authority).

  Moreover, Plaintiff’s agreement is irrelevant to the finding that costs should be taxed. See R. &

  R. at 13-14 (relying on Federal Rule of Civil Procedure 54(d)(1) and 28 U.S.C. § 1920 to find that

  costs are appropriate). Therefore, upon consideration, it is

         ORDERED that the Report and Recommendation [DE 90] is AFFIRMED AND

  ADOPTED. Accordingly:
Case 1:18-cv-24726-RS Document 100 Entered on FLSD Docket 09/17/2020 Page 2 of 2



             1) Defendant’s Motion for Attorney’s Fees [DE 80] is DENIED;

             2) Defendant’s Motion to Tax Costs [DE 67] is GRANTED IN PART, and Defendant

  is awarded $7,825.48

             3) Final Judgment [DE 66] was entered in favor of Defendant, Florida East Coast

  Railway LLC, and against Plaintiff, Alberto Guevara, on October 3, 2019. On April 29, 2020,

  Plaintiff’s appeal was dismissed. (See DE 87.) This case is DISMISSED WITH PREJUDICE.

             4) All pending motions not otherwise ruled on are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 17th day of September, 2020.




  Cc: All parties of record




                                              2
